


Exhibit 10.21

 

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amended and Restated Employment Agreement (“Agreement”) is made and
entered into as of May 29, 2015 (the “Amendment Effective Date”) by and between
Enviva Management Company, LLC, a Delaware limited liability company
(the “Company”), and Edward Royal Smith (“Executive”) and supersedes and
replaces in its entirety the Employment Agreement (the “Prior Agreement”) dated
July 11, 2014 (the “Original Effective Date”) by and between Enviva Holdings,
LP, a Delaware limited partnership (“Holdings”), as amended by the Assignment,
Assumption and Amendment Agreement by and among Holdings, the Company and
Executive dated April 9, 2015 (the “Assignment Agreement”).

 

1.             Employment.  During the period commencing on the Amendment
Effective Date and for the duration of the Employment Period (as defined in
Section 4 below) thereafter (the “Specified Employment Period”), the Company
shall continue to employ Executive, and Executive shall serve, as Vice
President, Operations of the Company, Holdings and the Company’s Affiliates.

 

2.             Duties and Responsibilities of Executive.

 

(a)           During the Employment Period, Executive shall devote his full
business time and attention to the business of the Company and its Affiliates,
as applicable, and will not hold any outside employment or consulting position. 
Executive’s duties pursuant to this Agreement will include those normally
incidental to the position identified in Section 1, as well as such additional
duties may be assigned to him by the Company from time to time.

 

(b)           Executive represents and covenants that he is not the subject of
or a party to any employment agreement, non-competition covenant, nondisclosure
agreement, or any other agreement, covenant, understanding, or restriction that
would prohibit Executive from executing this Agreement and fully performing his
duties and responsibilities hereunder, or would in any manner, directly or
indirectly, limit or affect the duties and responsibilities that may now or in
the future be assigned to Executive hereunder.

 

(c)           Executive acknowledges and agrees that Executive owes the Company
and its Affiliates fiduciary duties, including duties of care, loyalty, fidelity
and allegiance, such that Executive shall act at all times in the best interests
of the Company and its Affiliates and shall not appropriate any business
opportunity for himself.  Executive agrees that the obligations described in
this Agreement are in addition to, and not in lieu of, the obligations Executive
owes the Company under common law.  The Parties acknowledge and agree that
Executive may provide services (including as an executive, employee, director,
or otherwise) to multiple Affiliates of the Company and, in providing such
services, Executive will not be violating his obligations hereunder so long as
Executive abides by the terms of Sections 7, 8, and 9 below in the course of
performing such services.

 

--------------------------------------------------------------------------------


 

3.             Compensation.

 

(a)           During the Specified Employment Period, the Company shall pay to
Executive an annualized base salary of $264,000 (the “Base Salary”) in
consideration for Executive’s services under this Agreement, payable on a not
less than monthly basis, in conformity with the Company’s customary payroll
practices for executives.

 

(b)           During the Specified Employment Period, Executive shall be
eligible for discretionary bonus compensation for each complete calendar year
that he is employed by the Company hereunder (each, a “Bonus Year”) pursuant to
the applicable incentive or bonus compensation plan of the Company, if any, that
is applicable to similarly situated executives of the Company (each, an “Annual
Bonus”).  Each Annual Bonus shall have a target value that is not less than 75%
of Executive’s Base Salary as in effect on the first day of the Bonus Year to
which such Annual Bonus relates (the “Minimum Target Annual Bonus”); provided,
however, that the Minimum Target Annual Bonus for the 2015 calendar year shall
not be less than 75% of Executive’s Base Salary as in effect on the Amendment
Effective Date.  The performance targets that must be achieved in order to
realize certain bonus levels shall be established by the Board of Directors of
Enviva Holdings GP, LLC (the “Board”) or a committee thereof annually, in its
sole discretion, and communicated to Executive in accordance with terms of the
applicable incentive or bonus plan, if any, or if no such plan has been adopted,
within the first 90 days of the applicable Bonus Year (the most recently
established target value for Executive’s Annual Bonus is referred to herein as
the “Target Annual Bonus”).  Each Annual Bonus, if any, will be paid as soon as
administratively feasible after the Board or a committee thereof certifies
whether the applicable performance targets for the applicable Bonus Year have
been achieved, but in no event later than March 15 following the end of such
Bonus Year.

 

(c)           Long-Term Incentive Plan.  With respect to the 2016 calendar year
and each subsequent calendar year during the Specified Employment Period,
Executive shall be eligible to receive annual awards under the Enviva Partners,
LP equity compensation plan in effect from time to time (the “LTIP”) with a
target value equal to 60% of Executive’s Base Salary as in effect on the first
day of such calendar year (the “Target Annual LTIP Award”).  All awards granted
to Executive under the LTIP, if any, shall be on such terms and conditions as
the board of directors (the “GP Board”) of Enviva Partners GP, LLC or a
committee thereof shall determine from time to time and shall be subject to and
governed by the terms and provisions of the LTIP as in effect from time to time
and the award agreements evidencing such awards.  Nothing herein shall be
construed to give Executive any rights to any amount or type of grant or award
except as provided in such award to Executive provided in writing and authorized
by the GP Board (or a committee thereof).

 

4.             Term of Employment.  The initial term of Executive’s employment
under this Agreement shall be for the period beginning on the Original Effective
Date and ending on the second anniversary of the Original Effective Date (the
“Initial Term”).  On the second anniversary of the Original Effective Date and
on each subsequent anniversary thereafter, the term of Executive’s employment
under this Agreement shall automatically renew and extend for a period of 12
months (each such 12-month period being a “Renewal Term”) unless written notice
of non-renewal is delivered by either party to the other not less than 60 days
prior to the expiration of the then-existing Initial Term or Renewal Term. 
Notwithstanding any other

 

2

--------------------------------------------------------------------------------


 

provision of this Agreement to the contrary, Executive’s employment pursuant to
this Agreement may be terminated at any time in accordance with Section 6.  The
period from the Original Effective Date through the expiration of this Agreement
or, if sooner, the termination of Executive’s employment pursuant to this
Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Employment Period.”

 

5.             Reimbursement of Business Expenses; Benefits.  Subject to the
terms and conditions of this Agreement, Executive shall be entitled to the
following reimbursements and benefits during the Employment Period:

 

(a)           Reimbursement of Business Expenses.  The Company agrees to
reimburse Executive for Executive’s reasonable business-related expenses
incurred in the performance of Executive’s duties under this Agreement; provided
that Executive timely submits all documentation for such reimbursement, as
required by Company policy in effect from time-to-time.  Any reimbursement of
expenses under this Section 5(a), Section 8(b)(iv), or Section 12 shall be made
by the Company upon or as soon as practicable following receipt of supporting
documentation reasonably satisfactory to the Company (but in any event not later
than the close of Executive’s taxable year following the taxable year in which
the expense is incurred by Executive); provided, however, that, upon the
termination of Executive’s employment with the Company, in no event shall any
additional reimbursement be made prior to the date that is six months after the
date of such termination (or, if earlier, prior to the date of Executive’s
death) to the extent such payment delay is required under
Section 409A(a)(2)(B) of the Internal Revenue Code.  In no event shall any
reimbursement be made to Executive for such expenses after the date that is five
years after the date of the termination of Executive’s employment with the
Company.  Executive is not permitted to receive a payment in lieu of
reimbursement under this Section 5(a), Section 8(b)(iv), or Section 12.

 

(b)           Benefits.  Executive shall be eligible to participate in the same
benefit plans or fringe benefit policies in which other similarly situated
Company employees are eligible to participate, subject to applicable eligibility
requirements and the terms and conditions of such plans and policies as in
effect from time to time.

 

6.             Termination of Employment.

 

(a)           Company’s Right to Terminate Executive’s Employment for Cause. 
The Company shall have the right to terminate Executive’s employment at any time
for “Cause”.  For purposes of this Agreement, “Cause” shall mean Executive’s:

 

(i)            material breach of any policy established by the Company or any
of its Affiliates that (x) pertains to drug and/or alcohol use and (y) is
applicable to Executive;

 

(ii)           engaging in acts of disloyalty to the Company or its Affiliates,
including fraud, embezzlement, theft, commission of a felony, or proven
dishonesty; or

 

(iii)          willful misconduct in the performance of, or willful failure to
perform a material function of, his duties under this Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)           Company’s Right to Terminate for Convenience. The Company shall
have the right to terminate Executive’s employment without Cause, at any time
and for any reason or no reason at all.

 

(c)           Executive’s Right to Terminate for Good Reason.  Executive shall
have the right to terminate his employment with the Company at any time for
“Good Reason.”  For purposes of this Agreement, “Good Reason” shall mean:

 

(i)            a material diminution in Executive’s authority, duties, title, or
responsibilities;

 

(ii)           a material diminution in Executive’s Base Salary, Minimum Target
Annual Bonus or Target Annual LTIP Award;

 

(iii)          the relocation of the geographic location of Executive’s
principal place of employment by more than 100 miles from the location of
Executive’s principal place of employment as of the Original Effective Date; or

 

(iv)          the Company’s delivery of a written notice of non-renewal of this
Agreement to Executive.

 

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 6(c)(i), (ii),
(iii), or (iv) giving rise to Executive’s termination of his employment must
have arisen without Executive’s written consent; (B) Executive must provide
written notice to the Company of such condition within 30 days of the date on
which Executive knew of the existence of the condition; (C) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company; and (D) the date of Executive’s termination of his
employment must occur within 30 days after the end of such cure period.

 

(d)           Death or Disability.  Upon the death or Disability of Executive,
Executive’s employment with the Company shall terminate with no further
obligation under this Agreement of either party, or their successors in
interest; provided that the Company shall pay to the estate of Executive any
amounts due under this Agreement.  For purposes of this Agreement, a
“Disability” shall exist if Executive is unable to perform the essential
functions of his position, with reasonable accommodation, due to an illness or
physical or mental impairment or other incapacity which continues for a period
in excess of 90 days, whether consecutive or not, in any period of 365
consecutive days.  The determination of a Disability will be made by the Company
after obtaining an opinion from a doctor of the Company’s choosing.  Executive
agrees to provide such information and participate in such examinations as may
be reasonably required by said doctor in order to form his or her opinion.  If
requested by the Company, Executive shall submit to a mental or physical
examination to be performed by an independent physician selected by the Company
to assist the Company in making such determination.

 

(e)           Executive’s Right to Terminate for Convenience.  Executive shall
have the right to terminate his employment with the Company for convenience at
any time upon 60 days’ advance written notice to the Company; provided that if
Executive provides a notice of

 

4

--------------------------------------------------------------------------------


 

termination pursuant to this Section 6(e), the Company may designate an earlier
termination date than that specified in Executive’s notice.  The Company’s
designation of such an earlier date will not change the nature of Executive’s
termination, which will still be deemed a voluntary resignation by Executive
pursuant to this Section 6(e).

 

(f)            Effect of Termination.

 

(i)            If Executive’s employment hereunder shall terminate (1) pursuant
to Section 4 at the expiration of the then-existing Initial Term or Renewal
Term, as applicable, as a result of a non-renewal of this Agreement by Executive
or (2) pursuant to Section 6(a) or 6(e) or due to Executive’s death pursuant to
Section 6(d), then all compensation and all benefits to Executive hereunder
shall terminate contemporaneously with such termination of employment, except
that Executive shall be entitled to (x) payment of all earned, unpaid Base
Salary within 30 days of his last day of employment, or earlier if required by
law, (y) reimbursement for all incurred but unreimbursed expenses for which
Executive is entitled to reimbursement in accordance with Section 5(a),
Section 8(b)(iv), and Section 12 and (z) benefits to which Executive may be
entitled pursuant to the terms of any plan or policy described in Section 5(b).

 

(ii)           If Executive’s employment terminates pursuant to Section 6(b) or
6(c) or due to Disability pursuant to Section 6(d), then all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that (1) Executive shall be entitled to
receive the compensation and benefits described in clauses (x) through (z) of
Section 6(f)(i); and (2) if Executive executes, on or before the Release
Expiration Date (as defined below), and does not revoke within the time provided
by the Company to do so, a release of all claims in a form satisfactory to the
Company (which shall be substantially similar to the form of release attached
hereto as Exhibit A) (the “Release”)), then, provided that Executive abides by
his continuing obligations under Sections 7, 8, 9, and 10:

 

(A)          The Company shall pay to Executive an amount (the “Severance
Payment”) equal to the sum of Executive’s Base Salary as in effect on the date
of the termination of Executive’s employment (the “Termination Date”) and
Executive’s Target Annual Bonus as of the Termination Date.  The Severance
Payment will be divided into 12 substantially equal installments.  On the
Company’s first regularly scheduled pay date that is on or after the date that
is 60 days after the Termination Date, the Company shall pay to Executive,
without interest, a number of such installments equal to the number of such
installments that would have been paid during the period beginning on the
Termination Date and ending on the Company’s first regularly scheduled pay date
that is on or after the date that is 60 days after the Termination Date had the
installments been paid on a monthly basis commencing on the Company’s first
regularly scheduled pay date coincident with or next following the Termination
Date, and each of the remaining installments shall be paid on a monthly basis
thereafter; provided, however, that (1) to the extent, if any, that the
aggregate amount of the installments of the Severance Payment that would
otherwise be paid pursuant to the preceding provisions of this
Section 6(f)(ii)(A)

 

5

--------------------------------------------------------------------------------


 

after March 15 of the calendar year following the calendar year in which the
Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Executive in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the installments of the Severance Payment
payable after the Applicable March 15 shall be reduced by such excess (beginning
with the installment first payable after the Applicable March 15 and continuing
with the next succeeding installment until the aggregate reduction equals such
excess), and (2) all remaining installments of the Severance Payment, if any,
that would otherwise be paid pursuant to the preceding provisions of this
Section 6(f)(ii)(A) after December 31 of the calendar year following the
calendar year in which the Termination Date occurs shall be paid with the
installment of the Severance Payment, if any, due in December of the calendar
year following the calendar year in which the Termination Date occurs;

 

(B)          All outstanding awards granted to Executive pursuant to the LTIP
prior to the Termination Date that remain unvested as of the Termination Date
shall immediately become fully vested as of the Termination Date; provided,
however, that with respect to any such LTIP awards that were granted subject to
a performance requirement (other than continued service by Executive) that has
not been satisfied and certified by the GP Board (or a committee thereof) as of
the Termination Date, then (1) if the Termination Date occurs within six months
prior to the expiration of the performance period applicable to such LTIP award,
such LTIP award shall become vested based on actual performance upon the
expiration of such performance period; and (2) if the Termination Date occurs at
any other time during the performance period applicable to such LTIP award, such
LTIP award shall become vested as of the Termination Date based on target
performance.

 

(C)          If Executive timely and properly elects to continue coverage for
Executive and Executive’s spouse and eligible dependents, if any, under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), similar in the amounts and
types of coverage provided by the Company to Executive prior to the Termination
Date, then for a period of 12 months following the Termination Date or such
earlier date as provided in this Section 6(f)(ii)(C), the Company shall promptly
reimburse Executive on a monthly basis for the entire amount Executive pays to
effect and continue such coverage; provided, however, that Executive’s rights to
such reimbursements under this Section 6(f)(ii)(C) shall terminate at the time
Executive becomes eligible to be covered under a group health plan sponsored by
another employer (and Executive shall promptly notify the Company in the event
that Executive becomes so eligible). Notwithstanding anything in the preceding
provisions of this Section 6(f)(ii)(C) to the contrary, (x) the election of
COBRA continuation coverage and the payment of any premiums due with respect to
such COBRA continuation coverage will remain Executive’s sole responsibility,
and the Company will assume no obligation for

 

6

--------------------------------------------------------------------------------


 

payment of any such premiums relating to such COBRA continuation coverage and
(y) if the provision of the benefit described in this Section 6(f)(ii)(C) cannot
be provided in the manner described above without penalty, tax, or other adverse
impact on the Company, then the Company and Executive shall negotiate in good
faith to determine an alternative manner in which the Company may provide a
substantially equivalent benefit to Executive without such adverse impact on the
Company.

 

(iii)          Executive acknowledges his understanding that if the Release is
not executed on or before the Release Expiration Date, and the required
revocation period has not fully expired without revocation of the Release by
Executive, then Executive shall not be entitled to any payments or benefits
pursuant to Section 6(f)(ii).  As used herein, the “Release Expiration Date” is
that date that is 21 days following the date upon which the Company delivers the
Release to Executive (which shall occur no later than seven days after the
Termination Date) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is 45 days following such delivery date.

 

(g)           Meaning of Termination of Employment.  For all purposes of this
Agreement, Executive shall be considered to have terminated employment with the
Company when Executive incurs a “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code;
provided, however, that whether such a separation from service has occurred
shall be determined based upon a reasonably anticipated permanent reduction in
the level of bona fide services to be performed to no more than 25% of the
average level of bona fide services provided in the immediately preceding 36
months.

 

7.             Conflicts of Interest; Disclosure of Opportunities.  Executive
agrees that he shall promptly disclose to the Board any conflict of interest
involving Executive upon Executive becoming aware of such conflict.  Executive
further agrees that, throughout the Employment Period and for one (1) year
thereafter, he shall offer to the Company and its Affiliates, as applicable, all
business opportunities relating to the acquisition, development, ownership and
operation of facilities which collect, process and transform wood-based biomass
into renewable energy feedstock, including wood pellets, regardless of where
such business opportunities arise.

 

8.             Confidentiality.  Executive acknowledges and agrees that, in the
course of his employment with the Company, he will be provided with, and have
access to, new and valuable Confidential Information (as defined below) of the
Company, its Affiliates and of third parties who have supplied such information
to the Company or its Affiliates, as applicable.  In consideration of
Executive’s receipt and access to such Confidential Information and in exchange
for other valuable consideration provided hereunder, Executive agrees to comply
with this Section 8.

 

(a)           Executive covenants and agrees, both during the Employment Period
and thereafter that, except as expressly permitted by this Agreement or by
directive of the Board, he shall not disclose any Confidential Information to
any Person and shall not use any Confidential Information except for the benefit
of the Company or any of its Affiliates.  Executive shall take

 

7

--------------------------------------------------------------------------------


 

all reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which the Confidential Information is stored).  The covenants in this
Section 8(a) shall apply to all Confidential Information, whether now known or
later to become known to Executive during the Employment Period.

 

(b)           Notwithstanding Section 8(a), Executive may make the following
disclosures and uses of Confidential Information:

 

(i)            disclosures to other executives or employees of the Company or
its Affiliates who have a need to know the information in connection with the
business of the Company or its Affiliates;

 

(ii)           disclosures and uses that are incidental to Executive’s provision
of services to the Company and its Affiliates consistent with the terms of this
Agreement or that are approved by the Board;

 

(iii)          disclosures for the purpose of complying with any applicable laws
or regulatory requirements; or

 

(iv)          disclosures that Executive is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction, or similar process, or
otherwise by law; provided, however, that, prior to any such disclosure,
Executive shall, to the extent legally permissible:

 

(A)          provide the Board with prompt notice of such requirements so that
the Board may seek a protective order or other appropriate remedy or waive
compliance with the terms of this Section 8;

 

(B)          consult with the Board on the advisability of taking steps to
resist or narrow such disclosure; and

 

(C)          cooperate with the Board (at the Company’s reasonable cost and
expense) in any attempt it may make to obtain a protective order or other
appropriate remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, Executive agrees (1) to furnish only that portion of the
Confidential Information that is legally required to be furnished, as advised by
written opinion of counsel to Executive (the reasonable cost of which shall be
borne by the Company), and (2) to exercise (at the Company’s reasonable cost and
expense) all reasonable efforts to obtain assurance that confidential treatment
will be accorded such Confidential Information.

 

(c)           Upon the expiration of the Employment Period and at any other time
upon request of the Company, Executive shall surrender and deliver to the
Company all documents (including without limitation electronically stored
information) and other material of any nature containing or pertaining to all
Confidential Information in Executive’s possession and shall not

 

8

--------------------------------------------------------------------------------


 

retain any such document or other material.  Within 10 days of any such request,
Executive shall certify to the Company in writing that all such materials have
been returned to the Company.

 

(d)           All non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are conceived, made, developed or acquired by Executive,
individually or in conjunction with others, during the period Executive is or
has been employed or affiliated with the Company or any of its Affiliates
(whether during business hours or otherwise and whether on the Company’s
premises or otherwise) that relate to the Company’s or any of its Affiliates’
business or properties, products or services (including, without limitation, all
such information relating to corporate opportunities, business plans, strategies
for developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or their requirements, the identity of key contacts
within customers’ organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names and
marks) is defined as “Confidential Information.”  Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models, and all other writings or materials of any
type including or embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression are
and shall be the sole and exclusive property of the Company or its Affiliates
and be subject to the same restrictions on disclosure applicable to all
Confidential Information pursuant to this Agreement.

 

(e)           Notwithstanding anything to the contrary in this Section 8,
Executive may, without violating the terms of this Section 8: (i) make a good
faith report of possible violations of applicable law to any governmental agency
or entity; or (ii) make disclosures that are protected under the whistleblower
provisions of applicable law.

 

9.             Non-Competition.

 

(a)           The Company shall provide Executive access to the Confidential
Information for use only during the Employment Period, and Executive
acknowledges and agrees that the Company will be entrusting him, in his unique
and special capacity, with developing the goodwill of the Company, and in
consideration thereof and in consideration of the access to Confidential
Information, has voluntarily agreed to the covenants set forth in this
Section 9.  Executive further agrees and acknowledges that the limitations and
restrictions set forth herein, including but not limited to geographical and
temporal restrictions on certain competitive activities, are reasonable and not
oppressive and are material and substantial parts of this Agreement intended and
necessary to protect the Company’s legitimate business interests, including the
preservation of its Confidential Information and goodwill.

 

(b)           Executive agrees that, during the period set forth in
Section 9(c) below, he shall not, without the prior written approval of the
Company, directly or indirectly, for himself or on behalf of or in conjunction
with any other person or entity of whatever nature:

 

9

--------------------------------------------------------------------------------


 

(i)            engage or participate within the Market Area in competition with
the Company in any business in which either the Company or its Protected
Affiliates engaged in, or had plans to become engaged in of which Executive was
aware during the Employment Period or the period set forth in
Section 9(c) below, which business includes, without limitation, the
acquisition, development, ownership and operation of facilities which collect,
process, and transform wood-based biomass into renewable energy feedstock,
including wood pellets (the “Business”).  As used herein, the term “Protected
Affiliates” means any Affiliate of the Company for which Executive provided
services during the Employment Period, or about which Executive obtained
Confidential Information during the Employment Period.

 

(ii)           appropriate any Business Opportunity of, or relating to, the
Company or its Affiliates located in the Market Area, or engage in any activity
that is detrimental to the Company or its Affiliates or that limits the
Company’s or an Affiliate’s ability to fully exploit such Business Opportunities
or prevents the benefits of such Business Opportunities from accruing to the
Company or its Affiliates; or

 

(iii)          solicit any employee of the Company or its Affiliates to
terminate his or her employment therewith during his or her employment with the
Company or its Affiliate, as applicable.

 

(c)           Timeframe of Non-Competition Agreement.  Executive agrees that the
covenants of this Section 9 shall be enforceable during the Employment Period
and for a period of one (1) year following the termination of the Employment
Period, for whatever reason.

 

(d)           Because of the difficulty of measuring economic losses to the
Company as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, Executive agrees that the foregoing
covenant may be enforced by the Company, in the event of breach by him, by
injunctions and restraining orders and that such enforcement shall not be the
Company’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company.

 

(e)           The covenants in this Section 9 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant.  Moreover, in the event any court of competent jurisdiction
or arbitrator, as applicable, shall determine that the scope, time, or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent which the
court or arbitrator deems reasonable, and this Agreement shall thereby be
reformed.

 

(f)            For purposes of this Section 9, the following terms shall have
the following meanings:

 

(i)            “Business Opportunity” shall mean any commercial, investment, or
other business opportunity relating to the Business.

 

10

--------------------------------------------------------------------------------

 

(ii)                                  “Market Area” shall mean any location or
geographic area within 75 miles of a location where the Company or its
Affiliates conducts business, or has plans to conduct business of which
Executive is aware, during the Employment Period.

 

(g)                                  All of the covenants in this Section 9
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants.

 

10.                               Ownership of Intellectual Property.  Executive
agrees that the Company or its applicable Affiliate shall own, and Executive
agrees to assign and does hereby assign, all right, title, and interest
(including but not limited to patent rights, copyrights, trade secret rights,
mask work rights, trademark rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas, and information authored, created, contributed to,
made, or conceived or reduced to practice, in whole or in part, by Executive
during the period that Executive is or has been employed or affiliated with the
Company or any of its Affiliates that either (a) relate, at the time of
conception, reduction to practice, creation, derivation, or development, to the
Company’s or any of its Affiliates’ business or actual or anticipated research
or development, or (b) were developed on any amount of the Company’s time or
with the use of any of the Company’s or its Affiliates’ equipment, supplies,
facilities, or trade secret information (all of the foregoing collectively
referred to herein as “Company Intellectual Property”), and Executive will
promptly disclose all Company Intellectual Property to the Company.  All of
Executive’s works of authorship and associated copyrights created during the
Employment Period and in the scope of Executive’s employment shall be deemed to
be “works made for hire” within the meaning of the Copyright Act.  Executive
agrees to perform, during and after the Employment Period, all reasonable acts
deemed necessary by the Company to assist the Company or its applicable
Affiliate, at the Company’s or such Affiliate’s expense, in obtaining and
enforcing its rights throughout the world in the Company Intellectual Property. 
Such acts may include, but are not limited to, execution of documents and
assistance or cooperation (i) in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, (ii) in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Company Intellectual
Property.

 

11.                               Arbitration.

 

(a)                                 Subject to Section 11(d), any dispute,
controversy or claim between Executive and the Company or any of its Affiliates
arising out of or relating to this Agreement or Executive’s employment with the
Company will be finally settled by arbitration in New York, New York before, and
in accordance with the rules for the resolution of employment disputes then in
effect of, the American Arbitration Association (“AAA”).  The arbitration award
shall be final and binding on both parties.

 

(b)                                 Any arbitration conducted under this
Section 11 shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA.  The Arbitrator shall
expeditiously (and, if possible, within 90 days after the selection of the

 

11

--------------------------------------------------------------------------------


 

Arbitrator) hear and decide all matters concerning the dispute.  Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony, and evidence as
the Arbitrator deems relevant to the dispute before him or her (and each party
will provide such materials, information, testimony, and evidence requested by
the Arbitrator, except to the extent any information so requested is
proprietary, subject to a third-party confidentiality restriction, or to an
attorney-client or other privilege), and (ii) grant injunctive relief and
enforce specific performance.  The decision of the Arbitrator shall be rendered
in writing, be final and binding upon the disputing parties, and the parties
agree that judgment upon the award may be entered by any court of competent
jurisdiction; provided that the parties agree that the Arbitrator and any court
enforcing the award of the Arbitrator shall not have the right or authority to
award punitive or exemplary damages to any disputing party.

 

(c)                                  Each side shall share equally the cost of
the arbitration and bear its own costs and attorneys’ fees incurred in
connection with any arbitration, unless the Arbitrator determines that
compelling reasons exist for allocating all or a portion of such costs and fees
to the other side.

 

(d)                                 Notwithstanding Section 11(a), an
application for emergency or temporary injunctive relief by either party
(including without limitation any such application to enforce the provisions of
Sections 8, 9 or 10 herein) shall not be subject to arbitration under this
Section 11; provided, however, that the remainder of any such dispute (beyond
the application for emergency or temporary injunctive relief) shall be subject
to arbitration under this Section.

 

(e)                                  By entering into this Agreement and
entering into the arbitration provisions of this Section 11, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

(f)                                   Nothing in this Section 11 shall prohibit
a party to this Agreement from (i) instituting litigation to enforce any
arbitration award, or (ii) joining another party to this Agreement in a
litigation initiated by a person or entity which is not a party to this
Agreement.

 

12.                               Defense of Claims.  Executive agrees that,
during the Employment Period and thereafter, upon reasonable request from the
Company, Executive will cooperate with the Company or its Affiliates in the
defense of any claims or actions that may be made by or against the Company or
its Affiliates that relate to Executive’s actual or prior areas of
responsibility, except if Executive’s reasonable interests are adverse to the
Company or its Affiliate(s), as applicable, in such claim or action.  The
Company agrees to pay or reimburse Executive for all of Executive’s reasonable
travel and other direct expenses incurred, or to be reasonably incurred, to
comply with Executive’s obligations under this Section 12, provided Executive
provides reasonable documentation of same and obtains the Company’s prior
approval for incurring such expenses.

 

13.                               Withholdings: Right of Offset.  The Company
may withhold and deduct from any payments made or to be made pursuant to this
Agreement (a) all federal, state, local, and other taxes as may be required
pursuant to any law or governmental regulation or ruling, and (b) any deductions
consented to in writing by Executive.

 

12

--------------------------------------------------------------------------------


 

14.                               Title and Headings; Construction.  Titles and
headings to Sections hereof are for the purpose of reference only and shall in
no way limit, define, or otherwise affect the provisions hereof.  Any and all
Exhibits or Attachments referred to in this Agreement are, by such reference,
incorporated herein and made a part hereof for all purposes.  The words
“herein,” “hereof,” “hereunder,” and other compounds of the word “here” shall
refer to the entire Agreement and not to any particular provision hereof.

 

15.                               Applicable Law; Submission to Jurisdiction. 
This Agreement shall in all respects be construed according to the laws of the
State of New York without regard to the conflict of law principles thereof. 
With respect to any claim or dispute related to or arising under this Agreement,
the parties hereby consent to the arbitration provisions of Section 11 above and
recognize and agree that should any resort to a court be necessary and permitted
under this Agreement, then they consent to the exclusive jurisdiction, forum and
venue of the state and federal courts located in New York, New York.

 

16.                               Entire Agreement and Amendment.  This
Agreement contains the entire agreement of the parties with respect to the
matters covered herein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof.  Without limiting the scope
of the preceding sentence, except as otherwise expressly provided in this
Section 16, all understandings and agreements preceding the Amendment Effective
Date and relating to the subject matter hereof (including, without limitation,
the Prior Agreement and the Assignment Agreement) are hereby null and void and
of no further force or effect, and this Agreement shall supersede all other
agreements, written or oral, that purport to govern the terms of Executive’s
employment (including Executive’s compensation) with the Company or any of its
Affiliates.  Executive acknowledges and agrees that the Prior Agreement is
hereby terminated and has been satisfied in full, as has any other employment
agreement between Executive and the Company or any of its Affiliates.  In
entering into this Agreement, Executive expressly acknowledges and agrees that
Executive has received all sums and compensation that Executive has been owed,
is owed, or ever could be owed pursuant to the agreement(s) referenced in the
previous sentence.  Notwithstanding anything in the preceding provisions of this
Section 16 to the contrary, the parties expressly acknowledge and agree that
this Agreement does not supersede or replace, but instead complements and is in
addition to, all equity compensation agreements between Executive and the
Company or any of its Affiliates.  This Agreement may be amended only by a
written instrument executed by both parties hereto.

 

17.                               Waiver of Breach.  Any waiver of this
Agreement must be executed by the party to be bound by such waiver.  No waiver
by either party hereto of a breach of any provision of this Agreement by the
other party, or of compliance with any condition or provision of this Agreement
to be performed by such other party, will operate or be construed as a waiver of
any subsequent breach by such other party or any similar or dissimilar provision
or condition at the same or any subsequent time.  The failure of either party
hereto to take any action by reason of any breach will not deprive such party of
the right to take action at any time while such breach continues.

 

18.                               Assignment.  This Agreement is personal to
Executive, and neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise transferred

 

13

--------------------------------------------------------------------------------


 

by Executive.  The Company may assign this Agreement to any successor (whether
by merger, purchase or otherwise) to all or substantially all of the equity,
assets, or businesses of the Company, if such successor expressly agrees to
assume the obligations of the Company hereunder.

 

19.                               Affiliates.  For purposes of this Agreement,
the term “Affiliates” is defined as any person or entity Controlling, Controlled
by, or Under Common Control with the Company.  The term “Control,” including the
correlative terms “Controlling,” “Controlled By,” and “Under Common Control
with” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract, or otherwise) of a
person or entity.  For the purposes of the preceding sentence, Control shall be
deemed to exist when a person or entity possesses, directly or indirectly,
through one or more intermediaries (a) in the case of a corporation more than
50% of the outstanding voting securities thereof, (b) in the case of a limited
liability company, partnership, limited partnership, or joint venture, the right
to more than 50% of the distributions therefrom (including liquidating
distributions), or (c) in the case of any other person or entity, more than 50%
of the economic or beneficial interest therein.

 

20.                               Notices.  Notices provided for in this
Agreement shall be in writing and shall be deemed to have been duly received
(a) when delivered in person, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, in each case, to the
following address, as applicable:

 

(1)                                 If to the Company, addressed to:

 

Enviva Management Company, LLC

7200 Wisconsin Ave. Suite 1000

Bethesda, MD 20814

Attention: Executive Vice President, General Counsel & Secretary

 

(2)                                 If to Executive, addressed to the most
recent address the Company has in its employment records for Executive.

 

21.                               Counterparts.  This Agreement may be executed
in any number of counterparts, including by facsimile or “PDF” or similar
electronic format, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.  Each counterpart may consist of a copy hereof containing multiple
signature pages, each signed by one party, but together signed by both parties
hereto.

 

22.                               Deemed Resignations.  Unless otherwise agreed
to in writing by the Company and Executive prior to the termination of
Executive’s employment, any termination of Executive’s employment shall
constitute (a) an automatic resignation of Executive as an officer of the
Company and each Affiliate of the Company, as applicable, (b) an automatic
resignation of Executive from the Board (if applicable), from the board of
directors (or similar governing body) of the Company or any Affiliate of the
Company (if applicable), and (c) an automatic resignation from the board of
directors or any similar governing body of any corporation, limited

 

14

--------------------------------------------------------------------------------


 

liability entity, or other entity in which the Company or any Affiliate holds an
equity interest and with respect to which board or similar governing body
Executive serves as the Company’s or such Affiliate’s designee or other
representative (if applicable).

 

23.                               Effect of Termination.  The provisions of
Sections 6(f), 7-12, 22, and 24 and those provisions necessary to interpret and
enforce them, shall survive any termination of the employment relationship
between Executive and the Company.

 

24.                               Third Party Beneficiaries.  Each Affiliate of
the Company shall be a third party beneficiary of Executive’s obligations under
Sections 7, 8, 9, 10, and 22 and shall be entitled to enforce such obligations
as if a party hereto.

 

25.                               Severability.  Subject to Section 9(e), if an
arbitrator or court of competent jurisdiction determines that any provision of
this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

26.                               Section 409A.  Notwithstanding any provision
of this Agreement to the contrary, all provisions of this Agreement are intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment.  Notwithstanding any provision in this Agreement
to the contrary, if any payment or benefit provided for herein would be subject
to additional taxes and interest under Section 409A if Executive’s receipt of
such payment or benefit is not delayed until the earlier of (i) the date of
Executive’s death or (ii) the date that is six months after the Termination Date
(such date, the “Section 409A Payment Date”), then such payment or benefit shall
not be provided to Executive (or Executive’s estate, if applicable) until the
Section 409A Payment Date.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall the Company
or any of its Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, effective for all purposes as
provided above.

 

 

EXECUTIVE

 

 

 

 

 

Edward Royal Smith

 

 

 

 

 

ENVIVA MANAGEMENT COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Stephen F. Reeves

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

Signature Page to

First Amended and Restated

Employment Agreement

(Edward Royal Smith)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain First Amended and Restated Employment Agreement (the “Employment
Agreement”) dated as of May [•], 2015, by and among Edward Royal Smith
(“Executive”) and Enviva Management Company, LLC (the “Company”).  Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Employment Agreement.

 

(a)                                 For good and valuable consideration,
including the Company’s provision of certain severance payments (or a portion
thereof) to Executive in accordance with Section 6(f)(ii) of the Employment
Agreement, Executive hereby releases, discharges and forever acquits (A) the
Company, its Affiliates and subsidiaries, (B)                         ,
                     ,                     , and their respective Affiliates and
subsidiaries and (C) the past, present and future stockholders, officers,
members, partners, directors, managers, employees, agents, attorneys, heirs,
representatives, successors, and assigns of the entities specified in clauses
(A) and (B) above, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind related to
Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of the execution of this Agreement including, without limitation,
(1) any alleged violation through the date of this Agreement of:  (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974, as amended;
(vi) the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xi) any federal, state or local
anti-discrimination law; (xii) any federal, state or local wage and hour law;
(xiii) any other local, state or federal law, regulation or ordinance; and
(xiv) any public policy, contract, tort, or common law claim; (2) any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in or with
respect to a Released Claim; (3) any and all rights, benefits, or claims
Executive may have under any employment contract, incentive compensation plan,
or equity incentive plan with any Company Party or to any ownership interest in
any Company Party except as expressly provided: (I) in Section 6(f)(ii) of the
Employment Agreement; and (II) pursuant to the terms of any equity compensation
agreement between Executive and a Company Party (including any Restricted Unit
Agreement with Holdings or any Award Agreement (as defined in the LTIP) relating
to an award granted to Executive pursuant to the LTIP), and (4) any claim for
compensation or benefits of any kind not expressly set forth in the Employment
Agreement or any equity compensation agreement (collectively, the “Released
Claims”).  In no event shall the Released Claims include (a) any claim which
arises after the date of this Agreement, (b) any claim to vested benefits under
an employee benefit plan or equity compensation plan, or (c) any claims for
contractual payments under Section 5(a) or Section 6(f)(ii) of the Employment
Agreement.  This Agreement is not intended to indicate that any such claims
exist or that, if they do exist, they are meritorious.  Rather, Executive is
simply agreeing that, in exchange for the consideration recited in the first
sentence of this paragraph, any and all potential claims of this

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

nature that Executive may have against the Company Parties, regardless of
whether they actually exist, are expressly settled, compromised, and waived.  
By signing this Agreement, Executive is bound by it.  Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement.  This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit.  Notwithstanding the release of liability
contained herein, nothing in this Agreement prevents Executive from filing any
non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agency or participating in any investigation or
proceeding conducted by the EEOC or comparable state or local agency; however,
Executive understands and agrees that Executive is waiving any and all rights to
recover any monetary or personal relief or recovery as a result of such EEOC or
comparable state or local agency proceeding or subsequent legal actions.  THIS
RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER
GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE
COMPANY PARTIES.

 

(b)                                 Executive agrees not to bring or join any
lawsuit or arbitration proceeding against any of the Company Parties in any
court relating to any of the Released Claims.  Executive represents that
Executive has not brought or joined any lawsuit or filed any charge or claim
against any of the Company Parties in any court or before any government agency
and has made no assignment of any rights Executive has asserted or may have
against any of the Company Parties to any person or entity, in each case, with
respect to any Released Claims.

 

(c)                                  By executing and delivering this Agreement,
Executive acknowledges that:

 

(i)                                     He has carefully read this Agreement;

 

(ii)                                  He has had at least [twenty-one (21)]
[forty-five (45)] days to consider this Agreement before the execution and
delivery hereof to the Company [Add if 45 days applies: , and he acknowledges
that attached to this Agreement are (1) a list of the positions and ages of
those employees selected for termination (or participation in the exit incentive
or other employment termination program); (2) a list of the ages of those
employees not selected for termination (or participation in such program); and
(3) information about the unit affected by the employment termination program of
which his termination was a part, including any eligibility factors for such
program and any time limits applicable to such program];

 

(iii)                               He has been and hereby is advised in writing
that he may, at his option, discuss this Agreement with an attorney of his
choice and that he has had adequate opportunity to do so;

 

(iv)                              He fully understands the final and binding
effect of this Agreement; the only promises made to him to sign this Agreement
are those stated in the Employment Agreement and herein; and he is signing this
Agreement knowingly, voluntarily and of his own free will, and that he
understands and agrees to each of the terms of this Agreement; and

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

(v)                                 With the exception of any sums that he may
be owed pursuant to Section 6(f)(ii) of the Employment Agreement, he has been
paid all wages and other compensation to which he is entitled under the
Agreement and received all leaves (paid and unpaid) to which he was entitled
during the Employment Period.

 

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”).   To be effective, such revocation must be in writing
signed by Executive and must be delivered to the Chairman of the Board of
Directors of Enviva Holdings GP, LLC before 11:59 p.m., New York, New York time,
on the last day of the Release Revocation Period.  If an effective revocation is
delivered in the foregoing manner and timeframe, this Agreement shall be of no
force or effect and shall be null and void ab initio.  No consideration shall be
paid if this Agreement is revoked by Executive in the foregoing manner.

 

Executed on this                      day of                       ,
                .

 

 

 

 

 

Edward Royal Smith

 

EXHIBIT A-3

--------------------------------------------------------------------------------
